COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00409-CR

STANFORD REYNOLDS                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                    STATE

                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                    TRIAL COURT NO. 1334683D

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      Appellant Stanford Reynolds, who filed a pro se notice of appeal, now

wishes to dismiss his appeal.      We have considered “Appellant’s Motion To

Dismiss Appeal.” No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 43.2(f).

                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

      1
       See Tex. R. App. P. 47.4.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 1, 2016




                              2